Citation Nr: 1432939	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-166 58	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1983.  The Veteran also served in the Army National Guard from July 1988 to February 1989.  
This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for anxiety disorder and PTSD, respectively.  

Although the Veteran's May 2012 claim specifically claimed only service connection for "mental issues, anger, depression," other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (anxiety disorder, depressive disorder, and PTSD), the Board has recharacterized the claim as reflected on the title page. 

On his April 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a June 2014 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the electronic claims file systems to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's psychiatric disorders first began many years after service discharge, and are not shown to be related to active service, to include a credible in service event of military sexual trauma.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, the Veteran was sent notice letters in May 2012, December 2012, and January 2013 advising him that he needed to submit evidence relating his PTSD due to sexual trauma to service, and provided examples of qualifying evidence.  He was also provided with a PTSD questionnaire.  These letters also advised the Veteran of the basic service connection elements, and how disability ratings and effective dates are determined if service connection is awarded.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records, VA treatment records, and the Veteran's statements. 

The Veteran was also provided with a VA examination in July 2012 and a VA medical opinion was obtained in April 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinions obtained are adequate.  The VA examiners considered all of the pertinent evidence of record, to include service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.



Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  Further, the Veteran's psychiatric disorders, to include anxiety, depression, and PTSD are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training."  38 U.S.C.A. § 1720D(a)(1) (2013).  Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character."  38 U.S.C.A. § 1720D(f).  As stated in the enclosure to a December 2011 Training Letter, this definition is suitable for use by the Veterans Benefits Administration, since there is no comparable legal definition other than the broader term "personal assault" found in PTSD regulations at section 3.304(f)(5).  See Veterans Benefits Administration Training Letter 11-05: Adjudicating Posttraumatic Stress Disorder (PTSD) Claims Based on Military Sexual Trauma. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

Factual Background & Analysis

The Veteran contends that he went Absent Without Official Leave (AWOL) during service because his sister had been arrested for the murder of her child and the Veteran wanted to be with his family; however, he was not given permission to leave the base.  The Veteran claims, and the record confirms, that he received an honorable discharge under hardship.  The Veteran has also claimed that he was "beaten and raped" during service as "punishment" for going AWOL.  See Veteran's June 2013 statement.  

Initially, the Board finds that the totality of the evidence weighs against the Veteran's assertion of military sexual and physical assault.  His personal statements have been inconsistent and outweighed by other evidence of record and are therefore deemed not credible.  The independent evidence fails to support a finding of military sexual trauma in service and there is simply no corroborating evidence of the military sexual trauma.  See generally Menegassi v. Shinseki, 638 F.3d 1379 (2011).

In this regard, service treatment and service personnel records are absent for any reports or incidents regarding sexual trauma.  In an August 1983 in-service written statement, the Veteran described in detail the incident surrounding his family problems, which involved his sister and the death of his niece.  The Veteran did not report any sexual or physical abuse as a result of going AWOL at that time.  Further, a report of medical history, completed by the Veteran at service separation in August 1983, reveals that he noted experiencing symptoms of depression, excessive worry, and nervous trouble due to "family problems."  Again, the Veteran did not report any sexual or physical abuse at that time.  In a following report of medical history, completed by the Veteran in July 1988 and in connection with enlistment into the National Guard, the Veteran denied symptoms of depression, anxiety, or any other psychiatric disorder.  

Post-service treatment records reflect that the Veteran first sought treatment for psychiatric symptoms in June 2012, approximately 29 years since the claimed in-service sexual and physical assaults.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

VA treatment records reflect continued diagnoses and treatment for depression, PTSD, and anxiety-related symptoms; however, at no time has the Veteran described, with any detail, the claimed in-service physical and/or sexual trauma.  Instead, the Veteran's reports have been vague, and at times, inconsistent.  For example, in a June 2012 VA treatment note, the Veteran stated that he wanted to re-enlist in the service and specifically denied any past military sexual trauma.  Had the Veteran experienced sexual and physical trauma in service, the Board finds it unlikely that he would seek reenlistment.  In an October 2013 VA treatment record, the Veteran contradicted his previous statement (that he did not experience sexual trauma in service) and instead reported that he was "punished" by more than one person involving sexual trauma, which the Veteran was noted to be embarrassed to talk about.  

The Veteran's statements during the appeal process have also been vague and inconsistent.  In his May 2012 claim for service connection for "mental issues, anger, depression," the Veteran did not report that his psychiatric disorders were related to physical or sexual trauma.  During a July 2012 VA examination, the Veteran reported that his claimed psychiatric disorders were due to family problems he experienced during service.  The Veteran did not report any physical or sexual assault during the July 2012 evaluation.  In a December 2012 statement, however, the Veteran reported that he was harassed by his unit after going AWOL for being weak and not being able to deal with his family issues.  The Veteran stated that there was an incident in the kitchen where a fellow soldier grabbed the back of his neck and pushed the Veteran's face into his crotch area and said some words that were sexual in nature.  The Veteran also reported that during room inspection a Sergeant shoved the Veteran up against the wall and told him that he would beat him.  The Board finds, however, that service treatment records, service personnel records, and post-service VA treatment records do not corroborate these incidents.  

The Veteran's statements, viewed together with his service records and post-service treatment records, do not lead the Board to the conclusion that military sexual trauma occurred.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).  His accounts are riddled with inconsistencies, thereby undermining his credibility.  The Board finds that the evidence shows that he did not report sexual trauma in service and did not seek treatment or report any sexual or physical assault for almost 30 years after service separation.  The Veteran also enlisted in the National Guard after the purported sexual trauma and did not note any psychiatric symptoms at service entrance in the National Guard.  Aside from statements made in connection with his claim for VA compensation benefits, the evidence of record, to include post-service treatment records, do not reveal specific details or descriptions of the purported in-service military sexual trauma.   

The Board recognizes that the Veteran has claimed that he is embarrassed and finds it difficult to discuss the purported military sexual and physical trauma.  The Veteran has not provided dates, person(s) involved, locations, or any other details surrounding the claimed rape and physical assault.  The Board cannot legally grant service connection based on vague and inconsistent accounts of an in-service incident.

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board assigns no probative value to the Veteran's purported account of military sexual or physical trauma as.  See Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  The Board finds the Veteran's statements asserting military sexual and physical trauma lack credibility and are without probative value.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Apart from military sexual and physical trauma, the Veteran has claimed the in-service family problems as the cause of his psychiatric disorders.  In this regard, the July 2012 VA examiner opined that he was not able to provide an opinion without resorting to mere speculation.  The examiner noted that there was no indication of any treatment for a mental disorder found in the record, and the Veteran denied having had any treatment before, during, or after service.  The examiner also noted that, although the Veteran blamed the military for his problems, he stated that he wanted to be back in the service, which, according to the examiner, was unrealistic after 30 years since being separated from service.  The examiner noted that the Veteran did have some emotional difficulty, but coupled with a lack of historical information, the Veteran had refused treatment and showed no willingness for treatment.

A second medical opinion was obtained in April 2013 in order to address conflicting evidence of record.  The VA examiner reviewed the claims file, which included VA treatment records.  The examiner then opined that the diagnosed depressive disorder and anxiety disorder were less likely than not related to the situation related to the Veteran's request to be discharged from the military to attend to family issues.  The examiner reasoned that the Veteran was experiencing emotional distress when separated from service due to family problems as noted in his in-service statement, which described his feelings of guilt in needing to assist his family.  According to the examiner, however, the Veteran's more recent anxiety and depression were based on recent situations, and the examiner was not able to draw a nexus between the in-service incidents and his current diagnoses which were 30 years apart.  

Other evidence of record reveals that, although the Veteran may have experienced symptoms of depression and anxiety during service as a result of family problems, he denied these symptoms in 1988 when he enlisted in the National Guard.  See August 1983 Repot of Medical History and July 1988 Report of Medical History.  This evidence has a tendency to show that the Veteran's psychiatric symptoms resolved after service separation allowing the Veteran to enlist in the National Guard.  Further, the Veteran's lack of complaints, diagnoses, or treatment for a psychiatric disorder for approximately 30 years after service separation, also weighs against a finding that any currently diagnosed psychiatric disorder is related to service.  See Maxson, 230 F.3d at 1333.

The Board has also reviewed and considered the Veteran's lay statements which purport to relate his psychiatric disorders to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex psychiatric disorders of anxiety, depression, and PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Psychiatric disorders are medically complex because of their multiple possible etiologies, require specialized knowledge to diagnose, and manifest symptomatology that may overlap with other disorders.  

In sum, the weight of the credible, competent, and probative evidence of record does not demonstrate that his current psychiatric disorders are not related to the family issues the Veteran endured during service.  Further there is no credible evidence of in-service sexual or physical trauma for the purpose of demonstrating that any acquired psychiatric disorder, to include PTSD, is of service origin.  Accordingly, as the preponderance of the evidence is against the claim, service connection for an acquired psychiatric disorder, to include depression, anxiety, PTSD is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


